DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
This action is in response to papers filed 1/28/21.
Claims 38-39, 43,have been amended.  
Claims 56-58 have been added by amendment.
Claims 38-39, 41, 43-46, 56-58 are pending.
Applicant’s election without traverse of miR-15b in the reply filed on 2/12/2019 is acknowledged. It is noted application provided a further election in for linking claim analysis, which will be examined when and if the election of miR-15b becomes allowable.
Claims 41, 44, 46,  56-57species withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on species.
Claims 38-39, 43, 45, 58 are being examined.
The previous priority issue has been withdrawn.
 Priority
The instant application was filed 06/28/2018 and  is a continuation of 15181578, filed 06/14/2016, which is a continuation of 14352462, filed 04/17/2014 ,which is a 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 is being considered by the examiner.  The reference that are marked through do not provide a dates and thus cannot be published on the front of an application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 38-39, 43, 45, 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method comprising: measuring expression level of miRNA15b in a plasma sample, a serum sample or a blood sample obtained from the subject; comparing said expression level of miRNA15b to expression level of miRNA15b measured in a plasma sample, a serum sample or a blood sample obtained from a normal subjects, identifying the sample as having increased or decreased expression of miRNA15b relative to normal subjects.

There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
	Independent claim 38 is drawn to a method for colorectal cancer therapy based on detecting an expression level of miRNA-15b in a human subject, said method comprising: administering a neoplasia treatment to a human subject having colorectal cancer, wherein the subject has been identified as having colorectal cancer by a method comprising:(a) obtaining a plasma sample from the human subject (b) extracting microRNAs comprising miRNA-15b from a plasma sample derived from the human 
The claim requires any overexpression in a plasma sample derived from a human subject relative to any plasma sample from identifies a subject as having  colorectal cancer therapy. It is noted the claim does not require the 
	Further the claims require administering a neoplasia treatment based on overexpression of miR15b.
Claim 39 depends from claim 38 and draws the method to wherein the neoplasia comprises an anti-neoplastic agent therapy.
	Claim 43 depends from claim 38 and draws the method to wherein the one or more healthy control subjects comprises  a healthy cohort, wherein the expression level of miRNA-15b in the plasma from the healthy cohort is determined with a confidence interval of 95%, or greater..
	Thus the claim encompasses a plasma control samples have a 95% or greater confidence interval..
Claim 45 depends from claim 38 and draws the method to wherein the expression level is measured using detecting is selected from a group consisting of microarray expression profiling, PCR, reverse transcriptase PCR, reverse transcriptase real-time PCR, quantitative real-time PCR, end-point PCR, multiplex end-point PCR, cold PCR, ice-cold PCR, mass spectrometry, or nucleic acid sequencing.
	Claim 58 depends from claim 38 and draws the invention to wherein the microRNAs comprising miR-15b extracted from the plasma sample from the human subject are reverse transcribed into cDNA and the cDNA amplified by polymerase chain reaction prior to detecting the overexpression of mIR-15b.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, “A total of 273 subjects from two hospitals (Hospital Clinic of Barcelona, Catalonia, Spain and Hospital of Donostia, Gipuzkoa, Spain) were prospectively included in this study. Of them, 77 were excluded because they met any of the following criteria: clinical diagnosis of familial adenomatous polyposis or Lynch syndrome, presence of more than 10 colorectal adenomas, diagnosis of cancer at other sites at the time of selection, presenting inflammatory bowel disease, undergoing chemotherapy or radiation therapy at the time of blood sampling, incomplete bowel examination, inadequate bowel preparation at diagnostic colonoscopy, or presence of haemolysis in plasma samples. Finally, 196 individuals were included: 123 patients newly diagnosed with sporadic colorectal neoplasia (63 with CRC and 40 with AA) and 73 healthy individuals without personal history of any cancer and with a recent colonoscopy confirming the lack of colorectal neoplastic lesions. Patients with AA were those with adenomas having a size of at least 10 mm or histologically having high grade dysplasia or .gtoreq.20% villous component. These individuals were divided into two different and unrelated sets: set 1, 61 subjects from Hospital Clinic of Barcelona, which were employed to perform genome-wide plasma microRNA expression profiling; and set 
The specification in 0057 PGPUB teaches RNA was extracted from plasma.
The specification in 0058 teaches the detection of multiple miRNA on a microarray which is normalized.
The specification in 0059 teaches normalization of miRNA expression detected by real-time qRT-PCR.
	The specification in table 2 teaches miR-15b has a 3.21 fold increase  and a 4.1 fold increase in miR29a.
	The specification teaches, “Validation of plasma miRNA expression by real-time qRT-PCR. Microarray based plasma miRNA expression results are technically reproducible. Initially, a real-time qRT-PCR was performed to confirm microarray results in 28 samples randomly selected from set 1 (19 patients with colorectal neoplasms and 9 healthy controls). For these studies, a total of 14 candidate miRNAs were selected. Twelve candidate miRNAs (miR17-5p, miR92a, miR19b, miR18a, miR29a, miR302a, miR23a, miR27a, miR24, miR335, miR424 and miR15b) were chosen for being present in the top 50 deregulated miRNA in CRC and/or AA and to have a log base 2 microarray intensity >8. Two additional miRNAs (miR19a, and miR20a) were also selected for being part of the miR17-92 cluster, one of the best characterized oncogenic miRNA clusters, although they did not satisfy the previous criteria. Overall, qRT-PCR and microarray results were correlated (data not shown) except for miR424 that did not show any amplification by qRT-PCR and, therefore, it was excluded from subsequent analysis.”

	The specification teaches, “Interestingly, miR18a, miR19a, miR19b, miR15b, miR29a and miR335 were confirmed to be significantly up-regulated in patients with CRC (FIG. 3). In addition, miR-24 was also overexpressed in this group of patients but without reaching statistical significance (p=0.08). Remarkably, validated miRNAs in this second set also demonstrated a high accuracy in discriminating CRC from healthy controls with areas under ROC curve (AUC) ranging from 0.8 (95% CI: 0.71-0.89) to 0.7 (95% CI: 0.59-0.80). Next, we sought to see if any combination of these miRNAs could improve the discriminative accuracy in detecting CRC with respect to each of them alone. Among the combinations showing the best discriminative capacity highlighted the signatures miR19a+miR19b, and miR19a+miR19b+miR15b (Table 6; FIG. 4). Finally, we explored the predictive capacity of these signatures in early (TNM I-II) and advanced (TNM III-IV) CRC patients. As exposed in Table 2, both signatures showed a high discriminative accuracy in both early and advanced cases. Similarly, we examined whether these signatures were also able to detect right-sided tumours as accurately as left-sided ones, and it was the case for both (Table 2).”
Presence and absence of working examples
	
one or more healthy control subjects comprises  a healthy cohort, wherein the expression level of miRNA-15b in the plasma from the healthy cohort is determined with a confidence interval of 95%, or greater..
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
	Kirschner (PLOS one (2011) volume 6(9) e2145) teaches  levels of haemolysis increased the amount of miR-15b in plasma sample (page 2) 2nd column).

	Zhang (Diabetes Research and Clinical Practice (2013) volume 99, pages 327-334) teaches, " We found that miR-15b was upregulated in the livers of NAFLD SD rats as well as in NAFLD L02 cells. Increased miR-15b levels could cause decreased cell proliferation and glucose consumption as well as induce the storage of intracellular triglyceride in QSG7701 cells. The expression of miR-15b was also significantly elevated in the serum of fatty liver disease patients compared with healthy subjects.”
	Liu (BMJ Open (2012) volume 2, pages 1-10) teaches, “miRNA profiling on
resected tumour/adjacent non-tumour tissues identified miR-15b, miR-21, miR-130b and miR-183 highly expressed in tumours. These miRNAs were also detectable in culture supernatants of HCC cell lines and in serum samples of patients. Remarkably, these serum miRNAs were markedly reduced after surgery, indicating the tumour-derived source of these circulating miRNAs. In a cross-centre validation study,
combined miR-15b and miR-130b demonstrated as a classifier for HCC detection, yielding a receiver operating characteristic curve area of 0.98 (98.2% sensitivity and 91.5% specificity). The detection sensitivity of the classifier in a subgroup of HCCs with
low AFP (<20 ng/ml) was 96.7%. The classifier also identified early-stage HCC cases that could not be detected by AFP. “
 	Wang (Renal Failure (2012) volume 34, pages 685-690) teaches, “In this study, we detected miR-15b in the plasma of 30 patients with ESRD and 20 healthy controls using real-time quantitative RT-PCR (RT-qPCR). Compared with healthy controls, the circulating levels of miR-15b were significantly reduced in patients with ESRD. 
	The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Hsieh (Journal of Biomedical Science (2012) 19:69, pages 1-11) teaches LPS increases miR-15b expression in a dose and time dependent manner.
TIE (Sci China Ser C-Life Sci, 2009, 52(12): 1117-1122) teaches, “To quantitate miR-16, miR-24 (moderate-abundance plasma miRNAs) and miR-15b (low-abundance plasma miRNAs) by qRT-PCR assays from the plasma of three healthy individuals, these three miRNAs were detected in the plasma of each individual at concentrations ranging from 8910 copies/μL plasma to 133970 copies/μL plasma.” (page 1118, 2nd column, top)
The level of skill in the art:

Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the overexpression of miR-15b any plasma sample from any human subject relative to any healthy control plasma and colorectal cancer.   Experimentation would be replete with unpredictable trial and error analysis as the prior art teaches that miR-15b is differentially expressed in subjects treated with LPS, having HCC, having ESRD, etc.  Thus it would be unpredictable to select or diagnose colorectal cancer based on overexpression of miR-15b.  Further it would be unpredictable to use any healthy plasma sample in the variability of miR-15b expression in plasma sample.  
	 Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claims 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 43 has been amended and draws the method to wherein the one or more healthy control subjects comprises  a healthy cohort, wherein the expression level of miRNA-15b in the plasma from the healthy cohort is determined with a confidence interval of 95%, or greater.  The response asserts support for the amendment can be found in paragraphs 0016, 0030, 0049, 0057, 0059 and 0063-0065 and table 6 of the specification as originally filed.  This argument is unclear as the specification as originally filed provides no paragraph numbers.  If it is assumed the intent is to be relative to the PGPUB of the instant application none of the recited paragraphs teach “one or more healthy control subjects comprises  a healthy cohort, wherein the expression level of miRNA-15b in the plasma from the healthy cohort is determined with a confidence interval of 95%, or greater.”  The teachings of the specification with respect to confidence intervals is limited to colon cancer subjects relative to healthy controls, not healthy controls solely.  Thus the amendment has provided a limitation that is not disclosed by the specification.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39, 43, 45, 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 has been amended to recites, “:(a) obtaining a plasma sample from the human subject (b) extracting microRNAs comprising miRNA-15b from a plasma sample derived from the human subject.”  First there is no nexus between step a) and step b) in view of the indefinite article prior to “plasma sample” in step b.  Thus it is unclear how step a relates to the relates to the rest of the claim.  Further it is unclear what is required of derived from requires.  The specification recites, “derived” twice.  However neither recitation of derived is with respect to a plasma sample or a miR-15b from a  plasma sample.  Thus it is unclear how derived from a human plasma sample limits the claim.  It is unclear if “derived from” limits how the plasma sample is obtained, how the plasma sample is processed, how miR-15b is extracted, or something else.  This rejection can easily be overcome by providing a definite article prior to the plasma sample of (b) and deleting derived from the claim.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-39, 43, 45, 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more as administering a neoplasia treatment is broad and not specific. The claim(s) recite(s) the abstract idea or mental step of comparing and identifying.  This judicial exception is not integrated into a practical application because treating neoplasia is not specific. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no specific treatment is required.
Claim analysis
The instant claim 38 is directed towards a method for colorectal cancer therapy based on detecting an expression level of miRNA-15b in a human subject, said method comprising: administering a neoplasia treatment to a human subject having colorectal cancer, wherein the subject has been identified as having colorectal cancer by a method comprising:(a) obtaining a plasma sample from the human subject (b) extracting microRNAs comprising miRNA-15b from a plasma sample derived from the human subject; and (c) detecting an overexpression  of miRNA-15b i-a -in the plasma sample from a-the human subject , as compared to expression level of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-15b in the plasma sample from the human subject identifies the human subject as having colorectal carcinoma
The wherein clause is a mental process and requires the abstract idea of comparing for determining overexpression.
The claim requires the obtaining and extracting miRNA.  
The administering step is broad and not specific to colorectal cancer.

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, mental process of selecting based on overexpression (a comparison) (another mental process).  
With regards to claim 38, the claim recites, “as compared to expression level of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-15b in the plasma sample from the human subject identifies the human subject as having colorectal carcinoma.”  This clause is a mental process step which requires a comparison to determine overexpression which is also a mental process and an abstract idea.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer as the claim requires only treatment for neoplasia which is not specific and according to the teachings of Van de Velde (European Journal of Cancer Volume 50, Issue 1, January 2014, Pages 1.e1-1.e34) and the inventor in the interview of 12 March 21 encompasses watchful waiting.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, as the treatment of neoplasia is broad and not specific.

[0048] As used herein, the one or more microRNAs may be measured by microarray expression profiling, PCR, reverse transcriptase PCR, reverse transcriptase real-time PCR, quantitative real-time PCR, end-point PCR, multiplex end-point PCR, ice-cold PCR, mass spectrometry, in situ hybridization (ISH), multiplex in situ hybridization, or nucleic acid sequencing. However, other techniques for determining expression of microRNAs may be used such as surface plasmon resonance, fluorescence resonance effects (transfer, quenching and variants thereof), or the next generation of any of the above listed techniques and combinations thereof, all of which are within the scope of the present invention. The overall level of expression of the one or more microRNAs can be used to increase the sensitivity and quality of the determination of the presence of the colorectal neoplasia. For example, it is typical that an increase in the sensitivity is accompanied by an increase in the number of microRNAs measured, e.g., as more microRNAs are measured (e.g., 2 versus 8 or 15 versus 30) there is a concomitant increase in the quality of the determination as is well-known to skilled artisans in the area of expression levels. The skilled artisan will recognize that most often a biosignature (assay) will include the combination of both over and underexpressed microRNAs. As such, the present invention also includes in on aspect the combination of both over and underexpressed microRNAs from respective microRNAs.  Thus the claim does not provide additional steps which are significantly more.
Further the active step of the claim is detection miR-15b, which is routine and conventional in view of the teachings of over Aslam (British Journal of Surgery (2009) volume 96, pages 702-710), Xi (Biomarker Insight (2006) volume 2, pages 113-121), and Cortez (Expert opinion on biological therapy (2009) volume 9, pages 703-711
Further Belsey (Aliment Pharmacol Ther (2007) volume 25, pages 373-384) teaches, “Colonoscopy is considered to be the gold standard investigation for assessing the colonic mucosa.” (374, 1st column, top).  Thus as colonoscopy is the gold standard it is routine and conventional.  
Response to Arguments

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  38-39, 43, 45, 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aslam (British Journal of Surgery (2009) volume 96, pages 702-710), Xi (Biomarker Insight (2006) volume 2, pages 113-121), Huang (international journal of cancer (2010) volume 127, pages 18-126), Belsey (Aliment Pharmacol Ther (2007) volume 25, pages 373-384).
The claims providing comprising language and thus allow for inclusion of additional steps.
Thus the broadest reasonable interpretation in view of the disclosure and prosecution history of the claims is to require determining expression of miR-15b selecting the subject as having increased risk of colorectal cancer based on overexpression of miR-15b, and administering neoplasia therapy. The comprising language allows for inclusion of colonoscopy and/or colonoscopy as treatment.

MPEP 2111.01 II states
The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).  Thus the broadest reasonable is that colonoscopy can be done at any time as part of the method.
Xi teaches, “Ten miRNAs (hsa-let-7b, hsa-let-7g, hsa-miR-15b, hsa-miR-181b, hsa-miR-191, hsa-miR-200c, hsamiR- 26a, hsa-miR-27a, hsa-miR-30a-5p and hsa-miR-30c) were evaluated for their potential prognostic value in colorectal cancer patients. Forty eight snap frozen clinical colorectal samples (24 colorectal cancer and 24 paired normal patient samples) with detailed clinical follow-up information were selected. The expression levels of 10 miRNAs were quantified via qRT-PCR analysis. The statistical significance of these markers for disease prognosis was evaluated using a two tailed paired Wilcoxon test. A Kaplan-Meier survival curve was generated followed by performing a Logrank test. Among the ten miRNAs, hsa-miR-15b (p = 0.0278), hsa-miR-181b (p = 0.0002), hsa-miR-191 (p = 0.0264) and hsa-miR-200c (p = 0.0017) were significantly over-expressed in tumors compared to normal colorectal samples.”
Thus Xi suggests that miR15b is upregulated in colorectal cancer samples.
nd column, 2nd cull paragraph).
Aslam teaches, “MiRNAs are present in body fluids, especially blood, and are potentially useful clinical biomarkers. Recent studies have shown that tumour-derived miRNAs are present in human serum in remarkably stable form and are protected from endogenous ribonuclease activity44. These tumour derived miRNAs are present in circulating blood at levels sufficient to be measurable as biomarkers for the detection of tumours44. The levels of plasma and serum miRNAs correlate strongly, suggesting that either plasma or serum can be used for investigation of these blood based biomarkers45. More than 100 circulating miRNAs can be identified in the blood of healthy individuals44 and this profile differs significantly from that of patients with colorectal cancer who have several tumour-specific miRNAs. Chen and colleagues46 demonstrated 69 miRNAs in the serum of patients with colorectal cancer that were not present in the serum of healthy controls. Moreover, they identified a unique expression profile of 14 serum miRNAs for colorectal cancers that were not present in another cancer group (lung cancer). The detection of placental miRNAs in maternal serum at levels that increase with gestational age45 reveals their potential to serve as biomarkers for diverse physiological and pathological conditions47. The overlapping expression and variability of miRNAs with tumour characteristics have rendered single miRNAs st column).
Alsam further teaches, “Blood-based miRNAs offer a prospect of developing a simple blood test which could be used for detection of tumours and differentiation of adenomas from colorectal cancers in patients referred to surgical outpatient clinics. This test might be arranged either before referral by the general practitioner or during the consultation in the clinic. This would lead to the effective processing of 2-week wait referrals. Based on the model of increasing levels of miRNAs with severity of the condition, the levels of miRNAs in the blood might predict the stage of colorectal cancer. This would reduce the need for exhaustive staging investigations, especially for advanced-stage cancers amenable only to palliative therapy. Furthermore, the detection of blood-based unique miRNA profiles can be used for surveillance of individuals with intermediate or high-risk bowel polyps. This would reduce the burden of colonoscopic surveillance after excision of such polyps.” ((page 706, 2nd t column).
Alsam teaches colonoscopy is being introduced across the Uk (page 706, 2nd column, last full paragraph).
Huang teaches, “Tumor‐associated RNAs have been described in the serum/plasma of cancer patients for more than a decade.10 More recently, several reports also showed that circulating miRNAs existed in serum/plasma.11 Accordingly, several subsequent studies have proved that miRNAs can serve as potential biomarkers for various diseases including cancer.12-14 For example, Ng et al. 13 ‐92 is significantly elevated in plasma of CRC patients and can be a potential noninvasive molecular marker for CRC detection. However, the early diagnostic value of circulating miRNAs has not been reported to date. In this study, we evaluated the feasibility of using plasma miRNAs as a noninvasive diagnostic test for early detection of CRC.].” (page 118, 2nd column). 
Huang teaches, “Several tests have been suggested for CRC screening. However, no single test or strategy for CRC screening can be endorsed on the basis of currently available data; and several approaches are included as options in the screening guidelines.4 Colonoscopy is currently the most reliable screening tool for CRC; the invasive nature brings about low adherence rates. FOBT, another one common used screening procedure, is limited by low sensitivity and specificity. Stool DNA test, showing acceptable sensitivity for CRC, has major limitations for its labor‐intensive feature and high cost. Although the diagnostic efficiency of these 2 plasma miRNAs (miR‐29a and miR‐92a) may not be optimal, a panel of plasma miRNA markers may improve the sensitivity and specificity of this assay for CRC screening. Patients with increased plasma miRNAs might prompt more accurate and specific clinical examinations such as colonoscopy (page 125, 1st column- 2nd column).
Belsey teaches, “Colonoscopy is considered to be the gold standard investigation for assessing the colonic mucosa.” (374, 1st column, top).  
MPEP 2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.

Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform diagnostic colonoscopies and identify subjects overexpressing of miR15b in plasma samples as having increased  risk of colorectal.  The artisan would be motivated to do colonoscopies to confirm the miRNA levels indicate colorectal cancer and/or confirm/treat subjects in which blood samples should be taken as colonoscopies are the gold standard for colorectal diagnosis. The artisan would be motivated as the prior art suggests increased expression of plasma miR15b relative to normal subjects have been associated diagnosed increased risk of  
 Aslam teaches, “Blood-based miRNAs offer a prospect of developing a simple blood test which could be used for detection of tumours and differentiation of adenomas from colorectal cancers in patients referred to surgical outpatient clinics. This test might be arranged either before referral by the general practitioner or during the consultation in the clinic. This would lead to the effective processing of 2-week wait referrals. Based on the model of increasing levels of miRNAs with severity of the condition, the levels of miRNAs in the blood might predict the stage of colorectal cancer. This would reduce the need for exhaustive staging investigations, especially for advanced-stage cancers amenable only to palliative therapy. Furthermore, the detection of blood-based unique miRNA profiles can be used for surveillance of individuals with intermediate or high-risk bowel polyps. This would reduce the burden of colonoscopic surveillance after excision of such polyps.” (page 706, 2nd column)
Aslam teaches, “With the addition of RNA extraction and modifications in the qRT–PCR assay protocols, the technique can be adapted for miRNA study. The time taken for a single qRT–PCR run is 4–6 h15 and multiple samples can be processed together54. The results should be available within 24–48 h. MicroRNAs can be introduced into various aspects of the national bowel cancer screening programme. The 
Belsey teaches, “Colonoscopy is considered to be the gold standard investigation for assessing the colonic mucosa.” (374, 1st column, top).  
Huang teaches, “Huang teaches, “Several tests have been suggested for CRC screening. However, no single test or strategy for CRC screening can be endorsed on the basis of currently available data; and several approaches are included as options in the screening guidelines.4 Colonoscopy is currently the most reliable screening tool for CRC; the invasive nature brings about low adherence rates. FOBT, another one common used screening procedure, is limited by low sensitivity and specificity. Stool DNA test, showing acceptable sensitivity for CRC, has major limitations for its labor‐intensive feature and high cost. Although the diagnostic efficiency of these 2 plasma miRNAs (miR‐29a and miR‐92a) may not be optimal, a panel of plasma miRNA markers may improve the sensitivity and specificity of this assay for CRC screening. Patients with increased plasma miRNAs might prompt more accurate and specific clinical examinations such as colonoscopy(page 125, 1st column- 2nd column).
Further it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform colonoscopy on subjects with elevated plasma miR15b.  The artisan would be motivated to perform a colonoscopy to validate,  confirm or treat  colorectal cancer in the subject with overexpressed miR-15b.  The artisan would have a reasonable expectation of success as the artisan is merely using two known methods to evaluate subjects for risk or presence of colorectal cancer.  

Thus it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat subjects selected as by having high miR-15b expression and verified as having colon cancer with chemotherapy.  The artisan would be motivated to treat the subject with by the most efficacious means.  The artisan would 
 	Huang teaches detection of miRNA via RT-PCR.  (page 119, miRNA quantification by real-time quantitative PCR.)
	With regards to claims 43, Xi teaches miR-15b was statistically significantly overexpressed relative to normal controls (p=0.0278, figure 1) and thus greater than 95% confidence interval is obvious.
With regards to claim 58, Aslam teaches qRT-PCR for the detection of miRNA.
Response to Arguments
The response beings to traverse the rejection by reviewing the teachings of MPEP 2143. These are noted.  
The response continues by agreeing with the rejection that the art of Aslam, Xi and Cortez do not specifically teach miR-15b in plasma  This argument has been thoroughly reviewed but is not considered persuasive as Huang specifically teaches plasms miRNA in colorectal cancer.  
The response asserts the rejection provides no evidence of miR-15b in plasma of colorectal cancer patients.  This argument has been thoroughly reviewed but is not considered persuasive as the prior art teaches miR-15b is overexpressed in colorectal 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success that increased expression of miR-15b in plasma samples and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).
The response continues by traversing the rejection in view of the arguments of the previous response.  This argument is not persuasive for the reasons of record.
The response asserts that Huang does not disclose miR-15b in plasma samples of subjects with CRC.  This argument has been thoroughly reviewed but is not considered persuasive as Huang is not presented as anticipatory rejection, but an obviousness type rejection and the teachings of the prior art as a whole render the claims obvious.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response continues by agreeing that Aslam teaches  miR-15b is overexpressed colorectal and suggests the use of blood based miRNA testing, but Aslam does specifically teach miR-15b in plasma samples.  The response continues by providing assertions about motivation.  This argument has been thoroughly reviewed but is not considered persuasive as Alsam further teaches, “Blood-based miRNAs offer a prospect of developing a simple blood test which could be used for detection of tumours and differentiation of adenomas from colorectal cancers in patients referred to surgical outpatient clinics. This test might be arranged either before referral by the general practitioner or during the consultation in the clinic. This would lead to the effective processing of 2-week wait referrals. Based on the model of increasing levels of miRNAs with severity of the condition, the levels of miRNAs in the blood might predict the stage of colorectal cancer. This would reduce the need for exhaustive staging investigations, especially for advanced-stage cancers amenable only to palliative therapy. Furthermore, the detection of blood-based unique miRNA profiles can be used for surveillance of individuals with intermediate or high-risk bowel polyps. This would nd t column). Thus the teachings of Alsam suggest the use of blood based miRNA analysis and demonstrate miR-15b was correlated with colorectal cancer.   
The response continues by providing arguments with predictability of art. MPEP2143.02(II) teaches, “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.”  In the instant case the claim requires the active steps of performing a colonoscopy, measuring miRNA expression in the plasma and comparing to miR-15b expression in plasma from subjects without colorectal cancer and selecting those with increased expression for treatments.  There is no evidence that any of the step are unpredictable.  The response provides no specific evidence overexpression of miR-15b as required by the claim is not predictable for selecting patients and performing additional test such as colonoscopy.
The response continues by providing arguments with respect to Cortez.  These arguments are not persuasive as Cortez is no longer relied upon.
The response reiterates arguments provided in the last response which are not persuasive for the reasons of record.  
The response continues by asserting the rejection merely states the claims are obvious with conclusory statements.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection clearly indicates where the prior art provides the teachings and suggests why the artisan would be motivated.
The response in a Footnote cites Ng as demonstrating that all miRNA overexpressed in colorectal cancer samples are not overexpressed in plasma samples.  This argument has been thoroughly reviewed but is not considered persuasive as 
Thus the rejection is maintained.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 38-39, 43, 45, 58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10-16 of copending Application No. 16/464.674. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of treating colorectal cancer by detection of overexpression of miR-15b in plasma.
Claims of 674 are drawn to methods of detecting and treating colorectal cancer by expression of miR-15b and miR-29a.

Dependent claims are obvious over the claims of 674.
Response to Arguments
The response traverses the rejection and request it be held in abeyance until allowable subject matter is determined.  This argument has been thoroughly reviewed but is not considered persuasive as long as there is an ODP rejection.
Summary.  
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634